[Cite as State v. Williams, 2012-Ohio-6277.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                 )
                                               )   CASE NO. 11 MA 131
        PLAINTIFF-APPELLEE,                    )
                                               )
        - VS -                                 )         OPINION
                                               )
LEXTER WILLIAMS,                               )
                                               )
        DEFENDANT-APPELLANT.                   )


CHARACTER OF PROCEEDINGS:                          Criminal Appeal from Common Pleas
                                                   Court, Case No. 09 CR 78.


JUDGMENT:                                          Conviction Affirmed. Sentence
                                                   Vacated and Remanded for
                                                   Resentencing.


APPEARANCES:
For Plaintiff-Appellee:                            Attorney Paul J. Gains
                                                   Prosecuting Attorney
                                                   Attorney Ralph M. Rivera
                                                   Assistant Prosecuting Attorney
                                                   21 W. Boardman St., 6th Floor
                                                   Youngstown, OH 44503

For Defendant-Appellant:                           Attorney Louis DeFabio
                                                   4822 Market Street, Suite 220
                                                   Boardman, OH 44512



JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Gene Donofrio

                                                   Dated: December 26, 2012
[Cite as State v. Williams, 2012-Ohio-6277.]
DeGenaro, J.
        {¶1}     Defendant-Appellant, Lexter Williams, appeals the decision of the Mahoning
County Court of Common Pleas, denying his motion to withdraw his guilty plea and
sentencing him accordingly.            On appeal, he argues that the trial court abused its
discretion in denying his pre-sentence motion to withdraw his plea and that the court
failed to substantially comply with Crim.R. 11 when accepting his plea. He further argues
that the trial court erred because the sentence announced at the sentencing hearing
varied from the sentence in its entry of judgment. Finally, Williams asserts that the trial
court's sentence was contrary to law and an abuse of discretion.
        {¶2}     Upon review, Williams' arguments are meritorious in part. The trial court did
not abuse its discretion in denying his motion to withdraw his guilty plea. Further, the
court did substantially comply with Crim.R. 11 in accepting his plea. However, Williams
has correctly identified several issues with his sentence that require a remand for
resentencing. The trial court erred by imposing inconsistent sentences at the sentencing
hearing and entry; failed to properly notify Williams regarding post-release control; and
committed plain error by failing to conduct an inquiry into whether certain offenses were
allied offenses of similar import and should merge before sentencing. Accordingly, the
judgment of the trial court with regard to Williams' conviction is affirmed, his sentence is
vacated and this cause is remanded for resentencing.
                                   Facts and Procedural History
        {¶3}     On January 29, 2009, the Mahoning County Grand Jury indicted Williams
for multiple charges, including aggravated robbery, aggravated burglary, kidnapping,
rape, having weapons under disability, and firearm specifications. On February 10, 2009,
Williams was arraigned, pled not guilty, and was appointed counsel.
        {¶4}     At some point Williams filed a motion to dismiss the indictment and
discharge the defendant based upon a speedy trial violation, but this motion does not
appear on the trial court's docket. The State opposed this motion on July 9, 2009. On
July 10, 2009, Williams waived his right to a speedy trial. Then on July 13, 2009, the trial
court filed a judgment entry overruling Williams' motion to dismiss.
        {¶5}     On October 22, 2009, the Mahoning County Grand Jury issued a
                                                                                      -2-


superceding indictment charging Williams with three counts of aggravated robbery (R.C.
2911.01(A)(1)(C)), two counts of aggravated burglary (R.C. 2911.11(A)(1)(B) and R.C.
2911.01(A)(2)(B)), three counts of kidnapping (R.C. 2905.01(A)(2)(C)), one count of
kidnapping (R.C. 2905.01(A)(4)(C)), and one count of rape (R.C. 2907.02(A)(2)(B)), all of
which are first-degree felonies; and one count of having weapons while under disability
(R.C. 2923.13(A)(2)(B)), a third-degree felony. All of these charges except the latter
carried a firearm specification (R.C. 2941.145(A)). The charges in the superceding
indictment were identical to the original indictment. The only change was that a co-
defendant, who had previously been labeled "John Doe," was identified by name in the
superceding indictment. On November 3, 2009, Williams was arraigned and pled not
guilty.
          {¶6}   On April 23, 2010 and June 17, 2010, Williams filed pro-se motions to
revoke his speedy trial waiver.
          {¶7}   On October 28, 2010, Williams and the State entered into a Crim.R. 11 plea
agreement. The State agreed to amend Count Ten in the indictment from rape to gross
sexual imposition (R.C. 2907.05(A)(1)(C)), a fourth-degree felony. Williams withdrew his
previous plea of not guilty and agreed to plead guilty to the amended count and the
remaining counts of the indictment. The State recommended an agreed-upon sentence
of ten years on each of Counts One through Nine, to run concurrent to each other and
consecutively to the firearm specifications; three years on the firearm specifications; and
18 months on Count Ten and five years on Count Eleven, to run concurrent to Counts
One through Nine. Thus, the recommended sentence totaled 13 years.
          {¶8}   The State further recommended that Williams' bond be amended to a
recognizance bond with the conditions of electronically monitored house arrest and that
he report daily to the Community Corrections Association pending his sentencing. The
guilty plea form indicated that the State's offer was expressly contingent on Williams
abiding by the terms of EMHA and reporting to CCA. If he violated house arrest or
committed any illegal activity, then the State's recommendation would be for the
maximum sentence. At a plea hearing that same day, the court accepted Williams' guilty
                                                                                     -3-


plea and accepted the State's motion to amend the indictment. The court also amended
Williams' bond pursuant to the plea agreement.         Williams' sentencing was set for
November 22, 2010.
        {¶9}   On November 19, 2010, the trial court issued a judgment entry finding
Williams was in violation of his bond based upon CCA’s representations that Williams had
failed to report on November 17 and 18, and according to his electronic monitoring
equipment his current whereabouts were unknown. The trial court revoked his bond and
issued a bench warrant for his arrest. Williams was later arrested in Philadelphia,
Pennsylvania and brought back to Mahoning County.
        {¶10} At the February 22, 2011 sentencing hearing the State recommended a
maximum sentence because Williams violated the terms of his house arrest by
absconding out of state. In response, the defense made an oral motion to withdraw
Williams' guilty plea, explaining Williams' decision to plead guilty was due to family
pressure and to get the matter resolved, but he now wanted the case to proceed to trial.
After the State’s response and parties finished their arguments, the trial court discussed
the factors to be considered and then overruled Williams' motion to withdraw his guilty
plea.
        {¶11} As to sentencing, defense counsel opposed the State’s recommendation,
arguing that Williams’ violation of his bond did not warrant the 13-year agreed-upon
sentence to be increased to a maximum sentence. The court then allowed Williams to
speak. Williams explained that part of the reason he wanted to withdraw his guilty plea
was that he felt his speedy trial rights had been violated.
        {¶12} The trial court then announced the following sentence at the hearing: eight
years each on Counts One through Three, ten years each on Counts Four through Nine,
18 months on Count Ten, five years on Count Eleven, and the firearm specifications
merged for a total of three years; all of the sentences were to run consecutive to each
other and consecutive to the firearm specifications, for a total of 89.5 years. There was
no discussion by counsel or the court relative to allied offenses and merger at the
sentencing hearing. However, the trial court’s August 8, 2011 judgment entry imposed
                                                                                           -4-


the following sentence: ten years each on Counts One through Nine, 18 months on Count
Ten, and five years on Count Eleven; merged the sentences imposed on Counts Four
and Five; merged the multiple firearm specifications for a total of three years; and ordered
that all of the sentences were to be served consecutively for a total sentence of 83.5
years.
                                          Guilty Plea
         {¶13} For analysis purposes, Williams' second of four assignments of error will be
discussed first:
         {¶14} "The trial court failed to substantially comply with Crim.R.11 and, therefore,
erred in accepting the appellant's guilty plea. As such, the defendant's guilty plea was not
knowing, intelligent and voluntary."
         {¶15} Williams identifies two provisions the trial court failed to substantially comply
with as required by Crim.R. 11; incorrectly advising him regarding the maximum possible
sentence and failing to determine whether he understood the nature of the charges.
         {¶16} The Due Process Clause in both the United States and Ohio Constitutions
require that guilty or no contest pleas are knowing, intelligent, and voluntary. Parke v.
Raley, 506 U.S. 20, 28-30, 113 S.Ct. 517, 121 L.Ed.2d 391 (1992); State v. Buchanan, 43
Ohio App.2d 93, 96, 334 N.E.2d 503 (8th Dist.1974).                  When determining the
voluntariness of a plea, courts must consider all of the relevant circumstances
surrounding it. Brady v. United States, 397 U.S. 742, 749, 90 S.Ct. 1463, 25 L.Ed.2d
747 (1970); State v. Johnson, 7th Dist. No. 07-MA-8, 2008-Ohio-1065, ¶8. If the plea is
not knowing, intelligent, and voluntary, it has been obtained in violation of due process
and is void. State v. Martinez, 7th Dist. No. 03-MA-196, 2004-Ohio-6806, ¶11, citing
Boykin v. Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
         {¶17} In order for a trial court to ensure that a defendant's plea is knowing,
voluntary and intelligent, it must engage the defendant in a colloquy pursuant to Crim.R.
11(C). State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶25-26.
During the colloquy, the trial court is to provide specific information to the defendant,
including constitutional rights being waived (such as trial by jury and confrontation of
                                                                                        -5-


witnesses) and non-constitutional information (such as nature of the charges and the
maximum penalty involved) before the judge may accept the plea. Crim.R. 11(C)(2);
State v. Francis, 104 Ohio St.3d 490, 2004-Ohio-6894, 820 N.E.2d 355, ¶29.
       {¶18} A trial court must strictly comply with Crim.R. 11 regarding constitutional
rights, and must substantially comply regarding non-constitutional rights. State v. Nero,
56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). "Substantial compliance [with Crim.R.
11] means that under the totality of the circumstances the defendant subjectively
understands the implications of his plea and the rights he is waiving." Id. See also Clark
at ¶31.
       {¶19} Williams argues that the court failed to advise him of the maximum penalty
because it incorrectly advised him of the cumulative total sentence he could serve. The
Ohio Supreme Court has held that "[f]ailure to inform a defendant who pleads guilty to
more than one offense that the court may order him to serve any sentences imposed
consecutively, rather than concurrently, is not a violation of Crim.R. 11(C)(2), and does
not render the plea involuntary." State v. Johnson, 40 Ohio St.3d 130, 532 N.E.2d 1295
(1988), at syllabus. The Court noted that Crim.R. 11(C)(2)(a) refers to "the plea", "the
charge", and "the maximum penalty" in the singular, and thus concluded that explaining
the maximum penalty refers to the sentence for each charge, rather than the cumulative
total of all sentences for all charges to which the defendant is pleading. Id. at 133-134.
       {¶20} The trial court informed Williams of the maximum penalty during the plea
colloquy as follows:

       Do you understand if I accept your plea, I can proceed immediately with
       judgment and sentence, and I could sentence you for three [to] ten years
       on each of the felony ones, for six [to] eighteen months on the felony four,
       and for one [to] five years on the felony three, consecutive to the three-year
       mandatory time for a total of 86 and a half years plus three years, I could
       fine you $145,000, that you're not eligible for community control as a result
       of this plea?
                                                                                         -6-



       {¶21} And after accepting Williams’ plea, the trial court told him that it hoped he
would abide by the terms of his house arrest "because 13 years versus 95 years is a big
difference, and do not think that for one minute this court would not impose that long of a
period of time." In its journal entry the trial court imposed a sentence totaling 83.5 years.
       {¶22} Williams argues that the trial court incorrectly stated the total maximum
sentence was 89.5 years, because the correct cumulative total sentence that Williams
could receive was 99.5 years. Williams is correct that the trial court misstated the
maximum cumulative potential sentence that could be imposed. The State argues that
the trial court was considering the merger of Counts Four and Five in this calculation,
which accounts for the differing totals, but the trial court did not discuss merger during the
plea hearing; thus we cannot make that presumption. See discussion below starting at
¶57 and ¶71. However, the trial court correctly advised Williams of the sentence range
he could receive for each charge. See Former R.C. 2929.14(A)(1); R.C. 2929.14(A)(4);
Former R.C. 2929.14(A)(3); Former R.C. 2929.14(D)(1)(a)(ii).
       {¶23} Pursuant to Johnson, the trial court was required to explain the maximum
sentence for each charge to which Williams was pleading, which the court did. Id., 40
Ohio St.3d 130, at 133-134.        Thus, the trial court substantially complied with the
requirement to explain the maximum penalty involved under Crim.R. 11(C)(2)(a), and
Williams’ guilty plea is not invalidated on this basis. However, the trial court must be
mindful not to make comments during a plea hearing that could be interpreted as
expressing prejudgment of the case, such as the court’s comment here on a 13-year
sentence versus a 95-year sentence.
       {¶24} Next, Williams contends that the trial court failed to explain the nature of the
charges or the elements contained in the charges to him. Crim.R. 11(C)(2)(a) requires a
trial court to determine that the defendant has an understanding of the nature of the
charges before the trial court accepts the defendant's guilty plea. However, the trial court
does not need to inform the accused of the actual elements of the charged offenses; a
defendant can obtain this information from whatever source, be it from the trial court, the
                                                                                         -7-


prosecutor, or some other source. Johnson, 7th Dist. No. 07-MA-8, at ¶14.
       {¶25} In Johnson, this court held the trial court complied with Crim.R. 11(C)(2)(a)
because the accused signed a document wherein he stated, "[c]ounsel has advised me
and I fully understand the nature of the charge(s) against me and the elements contained
therein" and his counsel told the trial court that the accused was ready to plead guilty. Id.,
7th Dist. No. 07-MA-8, at ¶15. Similar circumstances are present here. The plea
agreement, which lists the charges and the degree and maximum sentence for each
offense, and Williams signed, states: "I fully understand the nature of the charge(s) and/or
specification(s) against me and the elements contained therein." Further, at the plea
hearing, defense counsel informed the trial court that Williams had full participation in the
plea negotiations and was ready for the trial court's inquiry. Williams also indicated that
he had thoroughly reviewed the plea agreement with his attorney, that everything in the
plea agreement had been fully explained to him by the trial court and his attorney, and
that he had no questions for his attorney. Additionally, the bill of particulars filed by the
State described the elements of the offenses charged in the indictment. Thus, the record
demonstrates Williams understood the nature of the charges against him. Accordingly,
Williams' second assignment of error is meritless.
                            Motion to Withdraw Guilty Plea
       {¶26} In his first assignment of error, Williams argues:
       {¶27} "The trial court erred in overruling the appellant's pre-sentence motion to
withdraw his plea of guilty."
       {¶28} Pursuant to Crim.R. 32.1, a defendant may move to withdraw his guilty plea
before his sentence is imposed. Motions to withdraw a guilty plea before sentencing
"should be freely and liberally granted." State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d
715 (1992). At the same time, "[a] defendant does not have an absolute right to withdraw
a guilty plea prior to sentencing." Id. at paragraph one of the syllabus. A defendant is
only entitled to withdraw his plea when "there is a reasonable and legitimate basis for the
withdrawal of the plea." Id.
       {¶29} This court has previously stated that "[s]ome of the factors that are weighed
                                                                                           -8-


in considering a pre-sentence motion to withdraw a plea include the following: (1) whether
the state will be prejudiced by withdrawal, (2) the representation afforded to the defendant
by counsel, (3) the extent of the Crim.R. 11 plea hearing, (4) the extent of the hearing on
the motion to withdraw, (5) whether the trial court gave full and fair consideration to the
motion, (6) whether the timing of the motion was reasonable, (7) the reasons for the
motion, (8) whether the defendant understood the nature of the charges and potential
sentences, (9) whether the accused was perhaps not guilty or had a complete defense to
the charge." State v. Cuthbertson, 139 Ohio App.3d 895, 898-899, 2000-Ohio-2638, 746
N.E.2d 197 (1st Dist. 2000). See also State v. Fish, 104 Ohio App.3d 236, 240, 661
N.E.2d 788 (1st Dist.1995). No one of these factors is conclusive. Cuthbertson at 899.
       {¶30} "The decision to grant or deny a presentence motion to withdraw a guilty
plea is within the sound discretion of the trial court." Xie at paragraph two of the syllabus.
The trial court abuses that discretion when its ruling is "unreasonable, arbitrary or
unconscionable," which is "more than an error of judgment." Id. at 527.
       {¶31} Upon consideration of the nine factors in Cuthbertson, the trial court's
decision to deny Williams' motion to withdraw his guilty plea was not an abuse of
discretion. First, the State concedes that it did not argue or present evidence that it would
be prejudiced by the withdrawal of Williams' guilty plea. However, as the State notes,
"although prejudice to the state has been called an important factor, it is not dispositive,
and a lack of articulated prejudice does not require plea withdrawal." State v. Scott, 7th
Dist. No. 08 MA 12, 2008-Ohio-5043, ¶16.
       {¶32} Second, Williams argues that he did not receive reasonable representation
because his trial counsel failed to seek dismissal of the charges for speedy trial violations,
although he did not go so far as to assign as error ineffective assistance of trial counsel
on appeal. Williams initially signed a written waiver of his speedy trial rights but later filed
pro-se motions to revoke his speedy trial waiver and demand a jury trial. "Following an
express, written waiver of unlimited duration by an accused of his right to a speedy trial,
the accused is not entitled to a discharge for delay in bringing him to trial unless the
accused files a formal written objection and demand for trial, following which the state
                                                                                      -9-


must bring the accused to trial within a reasonable time." State v. O'Brien, 34 Ohio St.3d
7, 516 N.E.2d 218 (1987), at paragraph two of the syllabus. Because Williams revoked
his speedy trial waiver under O'Brien, the State was required to bring Williams to trial
within a reasonable amount of time after his demand for trial. To determine whether
defense counsel's representation was reasonable, we must examine the amount of time
that elapsed between Williams' revocation of the waiver and his guilty plea.
       {¶33} Because Williams' July 10, 2009 speedy trial waiver did not contain a
beginning or ending date, the waiver was unlimited in duration and effective from the date
of arrest. State v. Skorvanek, 9th Dist. No. 08CA009399, 2009-Ohio-3924, ¶13. This
waiver extended to the superceding indictment because it did not change the nature of
the offenses or add any additional charges. State v. Clark, 7th Dist. No. 04 MA 246,
2006-Ohio-1155, ¶16-20. Williams then filed his first motion to revoke his speedy trial
waiver on April 23, 2010 and he entered his guilty plea on October 28, 2010; thus, 188
days elapsed before the guilty plea. Before Williams executed his waiver, the trial court
had set the trial for July 19, 2010 by agreement of the parties. Williams concedes in his
brief that the July 19, 2010 trial date would have constituted a reasonable amount of time.
       {¶34} On July 19, 2010, defense counsel filed a motion to continue, which the trial
court subsequently granted and by agreement of the parties, reset the trial for September
7, 2010. Williams contends that it was unreasonable for his counsel to move for a
continuance; however, the continuance was made for purposes of trial preparation
because the co-defendant had since given a statement against Williams. Because this
continuance was granted on the accused's motion, it would toll the speedy trial time.
State v. Brown, 7th Dist. No. 03-MA-32, 2005-Ohio-2939, ¶41, citing R.C. 2945.72(H).
Moreover, defense counsel's motion for continuance was reasonable given that it was
made for the purposes of trial preparation.
       {¶35} On August 12, 2010, the trial court issued a judgment entry continuing the
trial date because no jury had been summoned yet for the September 7 trial date. The
court stated that upon agreement of the parties, the trial was reset to November 1, 2010,
which was the first available date on the court's docket and on counsels' calendars.
                                                                                      - 10 -


Williams argues that continuing the trial date due to lack of jurors was not reasonable and
would not toll the speedy trial time. R.C. 2945.72(H) provides that speedy trial time may
be extended by "the period of any reasonable continuance granted other than upon the
accused's own motion."
       {¶36} Assuming arguendo that this continuance for failure to summon jurors was
unreasonable, and there could be instances where it would be reasonable, 77 days
would have expired on the speedy trial clock between August 12, 2010 and October 28,
2010 when Williams entered his guilty plea. Thus, we must next determine whether this
was a reasonable amount of time by applying a balancing test with the following factors:
the length of the delay, the reason for the delay, the defendant's assertion of his right,
and prejudice to the defendant. O'Brien at 10, citing Barker v. Wingo, 407 U.S. 514, 530,
92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); State v. Howard, 7th Dist. 06-MA-31, 2007-Ohio-
3170, ¶25.
       {¶37} "The initial consideration is that of the specific delay occasioned by the
state. 'Until there is some delay which is presumptively prejudicial, there is no necessity
for inquiry into the other factors that go into the balance.'" O'Brien at 10, quoting Barker
at 530. "Courts have generally found that a delay approaching one year becomes
'presumptively prejudicial.'" State v. Madden, 10th Dist. No. 04AP-1228, 2005-Ohio-
4281, ¶53, citing Doggett v. United States, 505 U.S. 647, 652, fn. 1, 112 S.Ct. 2686, 120
L.Ed.2d 520 (1992). Here, 188 days, 77 of which were attributable to the State, elapsed
between Williams' revocation of his speedy trial waiver and his guilty plea entered shortly
before the scheduled trial date. This delay was reasonable and not presumptively
prejudicial. See Madden at ¶53 (five month delay was not presumptively prejudicial);
State v. Webb, 4th Dist. No. 01CA32, 2002-Ohio-3552, ¶26 (186 day delay was not
presumptively prejudicial). Because Williams' speedy trial rights were not violated,
defense counsel's failure to seek dismissal of the charges on these grounds was not
unreasonable representation.
       {¶38} Williams also alleges that defense counsel's representation was
unreasonable because Williams claims that he was not informed that upon entering his
                                                                                        - 11 -


guilty plea, he would be waiving his right to raise speedy trial issues on appeal. The Ohio
Supreme Court has long held that "where an accused has entered a plea of guilty he
waives his right to raise the denial of his right to a speedy trial on appeal." Montpelier v.
Greeno, 25 Ohio St.3d 170, 170, 495 N.E.2d 581 (1986); see also State v. Kelley, 57
Ohio St.3d 127, 130, 566 N.E.2d 658 (1991). As discussed above, when a defendant
enters a guilty plea, the trial court must ensure that the plea is knowing, voluntary and
intelligent by engaging the defendant in a plea colloquy pursuant to Crim.R. 11(C). Clark
at ¶25-26.
       {¶39} "The court is not obligated to inform the defendant of anything beyond what
is required by Crim.R. 11 before accepting a guilty plea, including that a guilty plea will
prejudice a later speedy trial claim. Claims of voluntariness are repeatedly rejected
where the only alleged deficiency is that the defendant was not informed of a right or
waiver not specified in Crim.R. 11." (Citation omitted.) State v. Mavroudis, 7th Dist. No.
02 CO 44, 2003-Ohio-3289, ¶25, citing State v. Railing, 8th Dist. No. 67137, 1994 WL
581485 (Oct. 20, 1994). In Railing, the defendant argued that his plea was involuntary
because his counsel had incorrectly advised him that a guilty plea would not waive a later
speedy trial claim; however, the appellate court upheld the voluntariness of the
defendant's plea. Id. at *1. Here, despite Williams' claims that he was not advised that
he was waiving speedy trial issues by entering a guilty plea, this claim would not affect the
voluntariness of his guilty plea. Moreover, as discussed above, Williams’ speedy trial
rights were not violated. Thus, this factor weighs against granting the motion to withdraw
the plea.
       {¶40} Third, Williams argues that the Crim.R. 11 plea hearing was deficient
because the trial court failed to inform him of the maximum sentence he could receive
and thus, failed to substantially comply with Crim.R. 11(C). This is the same argument he
raised in the second assignment of error, which as discussed above is meritless.
Williams also notes that neither party raised the issue of allied offenses to the trial court,
and asserts that some of the offenses were, on their face, allied offenses; thus, the trial
court was required to inquire whether R.C. 2941.25 is applicable. This argument will be
                                                                                           - 12 -


addressed in the fourth assignment of error, which challenges the trial court’s sentence,
as the issue of allied offenses relates to sentencing. See State v. Rogers, 8th Dist. Nos.
7093, 97094, 2012-Ohio-2496, ¶28 (explaining that "merger of offenses is a sentencing
issue, not a plea issue").
       {¶41} Fourth, Williams argues that the trial court did not conduct an extensive
hearing on his motion to withdraw his guilty plea. He notes that the court did not allow a
continuance for defense counsel to confer with Williams and prepare a motion to
withdraw. During the sentencing hearing, defense counsel indicated that he was not
prepared to proceed with the oral motion to withdraw because he felt that it should be
written and supported by caselaw and an affidavit from Williams explaining his basis for
withdrawing his plea. However, defense counsel then explained that Williams entered his
guilty plea due to family pressure and that he now desired his case go to trial. The trial
court indicated that it was familiar with the applicable caselaw and that it believed that the
hearing was extensive enough to consider the oral motion. Williams also notes that the
court did not question him until after it had already ruled on his motion to withdraw. While
defense counsel did make an argument on Williams' behalf during the hearing on the
motion to withdraw, counsel did not explain that Williams was confused about his speedy
trial rights and that he felt those rights had been violated. Thus, the hearing was not as
extensive as it could have been had the trial court allowed Williams to testify, and this
argument has some merit.
       {¶42} Fifth, Williams argues that the trial court did not give full and fair
consideration to his motion because he claims that the court made erroneous findings in
assessing the factors, which he claims support withdrawal of the plea. To the contrary,
the trial court gave full and fair consideration to the motion; it indicated that it was familiar
with the caselaw and mentioned that it had at least eight factors to consider. The trial
court also discussed many of the factors on the record and made appropriate findings.
       {¶43} Sixth, as to the timing of Williams' motion, he made his oral motion to
withdraw his guilty plea during the sentencing hearing, approximately four months after he
pled guilty. However, during the sentencing hearing, defense counsel noted that the
                                                                                      - 13 -


motion to withdraw the plea was being made during the sentencing hearing because
Williams had recently been brought back to the jurisdiction and defense counsel's first
opportunity to receive instructions from Williams was the day of the hearing. The trial
court stated that the timing of the motion was extremely unusual but acceptable. Thus,
based upon the trial court's finding that the timing was acceptable, this factor weighs in
favor of granting Williams' motion to withdraw his plea.
       {¶44} Seventh, as to Williams' reasons for seeking withdrawal of his plea, defense
counsel indicated that Williams entered the plea due to family pressure to get the matter
resolved and he wanted the matter to proceed to trial. However, these reasons amount to
a change of heart, which this court has held does not constitute grounds to grant a motion
to withdraw a plea. State v. Kramer, 7th Dist. No. 01-C.A.-107, 2002-Ohio-4176, ¶50.
       {¶45} After the trial court had ruled on his motion to withdraw his guilty plea,
Williams further indicated during the sentencing portion of the hearing that he was not
advised that his guilty plea would waive speedy trial issues for appeal and that he
believed his speedy trial rights had been violated. However, as discussed above,
Williams signed a speedy trial waiver, which was effective until he filed a pro-se motion to
revoke that waiver and demand a jury trial. Williams is not arguing that this waiver was
not knowingly or voluntarily made. Further, Williams' speedy trial rights were not violated
in regards to the delay between the revocation of his waiver and his guilty plea.
       {¶46} However, Williams was confused regarding the effect of his guilty plea and
he did express this confusion during the sentencing hearing as a reason for plea
withdrawal. He also notes that the trial court informed him at the sentencing hearing that
he would still be able to appeal the trial court's ruling on his motion to dismiss for a
speedy trial violation. However, as discussed above, Williams' speedy trial waiver was
effective from the date of his arrest, and thus, he would be precluded from appealing the
trial court's denial of his motion to dismiss. Accordingly, while Williams' speedy trial
argument is meritless, his confusion over his appellate rights with regards to speedy trial
may be a factor in favor of granting the motion to withdraw.
       {¶47} Eighth, Williams entered his plea with an understanding of the nature of the
                                                                                          - 14 -


charges and their sentencing ranges. Williams raised a similar argument in his second
assignment of error, which as discussed above is meritless.
       {¶48} Ninth, Williams did not profess innocence of his crimes. He stated during
the sentencing hearing that he wanted to go to trial, but this does not equate with a claim
of innocence. Nor was there any indication that Williams had a complete defense to his
charge. To the contrary, the State explained during the sentencing hearing that three co-
defendants had given proffers and had made an agreement to testify against Williams.
       {¶49} Upon consideration of all of the facts and circumstances in this case, the
trial court did not abuse its discretion in overruling Williams' motion to withdraw his guilty
plea. Certain factors weighed in his favor, such as the lack of prejudice to the State, the
fact that the trial court found the timing of the motion was acceptable, the fact that the trial
court did not question Williams until after it had already denied his motion, and Williams'
confusion over his ability to appeal a speedy trial violation. However, other factors
weighed strongly against granting the motion. Importantly, Williams' basis for the motion
amounted to a change of heart and a meritless speedy trial argument. For these
reasons, the trial court did not abuse its discretion, and Williams' first assignment of error
is meritless.
                                     Inconsistent Sentences
       {¶50} In his third assignment of error, Williams argues:
       {¶51} "Given the differences in the sentence pronounced in open court and that
imposed by the trial court in its sentencing entry, along with conflicting sentences
imposed in said entry, the trial court's sentence violated Crim.R. 43 and Section X, Article
I of the Ohio Constitution. As such, the appellant's sentence must be reversed and
remanded for purposes of conducting another sentencing hearing."
       {¶52} Williams argues that the trial court violated Crim.R. 43 because the
sentence pronounced at the sentencing hearing varied from the sentence in the
sentencing entry. He also notes that the sentencing entry itself is inconsistent. Thus, he
urges this court to reverse his sentence and remand the case for a resentencing hearing.
In reply, the State contends that the differences in sentence amount to a clerical error and
                                                                                     - 15 -


that Williams suffered no prejudice because the court imposed a lower sentence in the
sentencing entry. Thus, the State contends that this error may be corrected via a nunc
pro tunc order pursuant to Crim.R. 36.
       {¶53} "Crim.R. 43(A) provides that the defendant shall be present at every stage
of the trial, including at the imposition of sentence. Because the defendant's presence is
required when the court imposes sentence, the trial court errs when its judgment entry of
sentence differs from the sentence that it announced at the sentencing hearing in the
defendant's presence." State v. Kovach, 7th Dist. No. 08-MA-125, 2009-Ohio-2892, ¶28,
citing State v. Jordan, 10th Dist. No. 05AP–1330, 2006-Ohio-5208, ¶48.
       {¶54} Crim.R. 36 provides that "[c]lerical mistakes in judgments, orders, or other
parts of the record, and errors in the record arising from oversight or omission, may be
corrected by the court at any time."
       {¶55} During the sentencing hearing, the court announced that Williams' sentence
was eight years each on Counts One through Three, ten years each on Counts Four
through Nine, 18 months on Count Ten, five years on Count Eleven, and the firearm
specifications merged for a total of three years, with all sentences to run consecutively.
The trial court did not announce the total sentence but adding up these terms, it appears
that the trial court sentenced Williams to 93.5 years. However, in the sentencing entry,
the trial court imposed ten years each on Counts One through Nine, 18 months on Count
Ten, and five years on Count Eleven. The trial court next found that the sentences
imposed on Counts Four and Five merged and that the firearm specifications merged for
a total of three years. The trial court ordered that all of the sentences were to be served
consecutively for a total sentence of 83.5 years. However, when adding up the specific
terms in the sentencing entry, they total 89.5 years.
       {¶56} We do not agree with the State that the trial court’s inconsistent sentences
for Counts One through Three are the result of a clerical error. The difference in
imposing eight years on each count versus imposing ten years is a substantive change,
not an error arising from oversight as contemplated by Crim.R. 36. Thus, this error
cannot be corrected via a nunc pro tunc order.
                                                                                      - 16 -


       {¶57} The trial court also merged Counts Four and Five in the sentencing entry
but did not do so at the hearing. While the court may have intended to merge these
counts originally, this action was omitted at the hearing. A nunc pro tunc order cannot be
used to reflect what the trial court intended to decide. State v. Marks, 7th Dist. No. 868,
2002-Ohio-6267, ¶28. As the State notes, the merged sentences result in a reduced
sentence and thus benefit Williams. Nonetheless, Williams has challenged this lower
sentence on appeal. Other appellate districts have held that when a sentence imposed in
the sentencing entry varies from the sentence announced at the hearing, this error is
reversible even when the sentencing entry reduces or does not increase the sentence.
See State v. Zelinko, 6th Dist. No. L-05-1345, 2006-Ohio-5106, ¶6-7; State v. Hill, 5th
Dist. No. 98CA67, 2002-Ohio-227, *10.
       {¶58} Thus, the trial court erred in modifying the sentence imposed at the hearing
outside of Williams' presence and the sentence is reversed and remanded for
resentencing. Accordingly, the third assignment of error is meritorious.
                                       Sentence Review
       {¶59} Williams argues in his fourth assignment of error:
       {¶60} "The trial court's sentence was contrary to law and/or constituted an abuse
of discretion."
       {¶61} When reviewing a felony sentence, an appellate court first reviews the
sentence to ensure that the sentencing court clearly and convincingly complied with the
applicable laws. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124,
¶4. A trial court's sentence would be contrary to law if, for example, it were outside the
statutory range, in contravention to a statute, or decided pursuant to an unconstitutional
statute. Id. at ¶15. If this inquiry is satisfied, an appellate court then reviews the trial
court's sentencing decision for abuse of discretion. Id. at ¶17, 19-20. An abuse of
discretion means more than an error of law or judgment; but rather implies that the court's
attitude is unreasonable, arbitrary or unconscionable. State v. Adams, 62 Ohio St.2d
151, 157, 404 N.E.2d 144 (1980).
       {¶62} At the outset, Williams requests that this court remand this matter for
                                                                                       - 17 -


purposes of resentencing pursuant to R.C. 2929.14(C)(4). House Bill 86 ("H.B. 86")
amended R.C. 2929.14 and revived the requirement of fact-finding for consecutive
sentences, which had previously been severed from the statute by State v. Foster, 109
Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470. However, the trial court sentenced
Williams before September 30, 2011, the effective date of H.B. 86. Other appellate
districts have rejected similar arguments that H.B. 86 should apply retroactively. See,
e.g., State v. Stalnaker, 11th Dist. No. 2011-L-151, 2012-Ohio-3028, ¶15. Thus, the
amended statute does not apply to Williams and this argument is meritless.
       {¶63} As to the first Kalish factor, the sentences Williams received were within the
applicable statutory ranges. Former R.C. 2929.14(A)(1); R.C. 2929.14(A)(4); Former R.C.
2929.14(A)(3); Former R.C. 2929.14(D)(1)(a)(ii). In addition, the trial court stated during
the sentencing hearing and in its sentencing entry that it had considered the principles
and factors contained in R.C. 2929.11 and 2929.12. Further, the trial court afforded
Williams his allocution rights pursuant to Crim.R. 32(A)(1), when the court personally
addressed him and asked him if he had anything to state on his own behalf.
       {¶64} However, while neither party raised this issue, the trial court did not properly
advise Williams regarding post-release control and this court raises that error sua sponte.
See State v. Perkins, 3d Dist. Nos. 13-10-50, 13-10-51, 2011-Ohio-3129, ¶19.
       {¶65} R.C. 2929.19(B)(2)(e) provides that at the sentencing hearing, the trial court
must notify the offender that if a period of supervision is imposed following his or her
release from prison, and if the offender violates that supervision, then the parole board
may impose a prison term of up to one-half of the prison term originally imposed on the
offender. The trial court must also include this notice in the sentencing entry. State v.
Pullen, 7th Dist. No. 11 MA 10, 2012-Ohio-1498, ¶9 (analyzing former R.C.
2929.19(B)(3)(e)), citing State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, 920
N.E .2d 958, ¶11, 22.
       {¶66} At the plea hearing, the trial court properly advised Williams that he would
be subject to a mandatory period of five years of post-release control and of the
consequences for violating the conditions of post-release control. R.C. 2967.28(B)(1).
                                                                                       - 18 -


However, at the sentencing hearing and in the sentencing entry, the trial court failed to
advise Williams of these consequences.
       {¶67} This court recently explained that for defendants sentenced after July 11,
2006, when the trial court fails to correctly notify the defendant of post-release control at
the sentencing hearing, the error cannot be corrected through only a nunc pro tunc entry
and the proper remedy is resentencing under R.C. 2929.191. State v. Roseberry, 7th
Dist. No. 11 BE 21, 2012-Ohio-4115, ¶16, citing State v. Qualls, 131 Ohio St.3d 499,
2012-Ohio-1111, 967 N.E.2d 718. Accordingly, Williams is subject to R.C. 2929.191,
which provides that the trial court can hold a resentencing hearing solely on the issue of
post-release control and issue a corrected judgment entry. R.C. 2929.191(C); Singleton
at ¶24.
       {¶68} As to the second Kalish factor, Williams mainly argues that his sentence
was an abuse of discretion because the trial court inappropriately relied on his failure to
appear for his original sentencing hearing in determining his sentence. At the sentencing
hearing, the trial court stated:

       The court has read the record, the oral statements made, and the principles
       and purposes of sentencing under Ohio Revised Code 2929.11, and has
       balanced the seriousness and recidivism factors under Ohio Revised Code
       2929.12. * * * Based on [Williams' guilty plea], the defendant is not
       amenable to community control, and prison is consistent with the purposes
       of sentencing. Furthermore, to quote from the plea agreement that was
       read to the defendant, signed by the defendant, the state's offer of 13 years
       was expressly contingent on defendant abiding by the terms of the
       electronically monitored house arrest and day reporting to Community
       Corrections Association. If defendant violates house arrest or laws of the
       state of Ohio or engages in any illegal activity, the state's recommendation
       would be for the maximum sentence. Once again, that is just the state's
       recommendation.
                                                                                        - 19 -



       {¶69} However, the cases that Williams cites in support of his argument are
distinguishable from his case. In State v. Stone, 1st Dist. No. C-980382, 1999 WL 94626,
the First District held that under the current legislative guidelines, the defendant's failure
to appear at his sentencing hearing was not an appropriate factor for the trial court to
consider in imposing consecutive sentences, or in determining the length of the sentence.
Id. at *2. However, Stone was decided before Foster, which severed the statutory
requirement of fact-finding for consecutive sentences. Id. at paragraph four of the
syllabus. Here, the trial court was not required to make specific statutory findings before
imposing consecutive sentences upon Williams. Moreover, other courts, including this
district, have held that failure to appear is an appropriate factor to consider when
evaluating recidivism. State v. Rose, 144 Ohio App.3d 58, 2001-Ohio-3297, 759 N.E.2d
460, *68-69 (7th Dist.); State v. Endress, 12th Dist. No. 2007-03-079, 2008-Ohio-1666,
¶4. Additionally, Williams cites to State v. Banks, 185 Ohio App.3d 648, 2010-Ohio-277,
925 N.E.2d 195 (2d Dist.), where the Second District held that the trial court abused its
discretion in increasing the defendant's agreed-upon sentence based upon his failure to
appear at sentencing. However, in that case, the defendant missed his sentencing due to
car trouble and did not violate the conditions of his bond; whereas here, Williams did
violate his bond and he missed his sentencing because he had fled to another state. Id.
at ¶37-38.
       {¶70} Williams further notes that the trial court did not use a presentence
investigation report when sentencing him and no victims testified at the sentencing
hearing. Williams waived a PSI at the plea hearing because of the agreed-upon sentence
and he did not request the court order a PSI before the sentencing hearing. Crim.R. 32.2
instructs that in a felony case, a trial court shall order a PSI before it grants probation.
But "a trial court is not required to order and consider a presentence investigation where
probation is not granted." State v. Hendking, 8th Dist. Nos. 75179, 75180, 2000 WL
126733, *7 (Feb. 3, 2000). The trial court specifically found that Williams was not eligible
for probation or community control sanctions and thus, it appears that the trial court was
                                                                                       - 20 -


not required to consider a PSI.       Moreover, Williams has not alleged that he was
prejudiced by the lack of victim testimony at his sentencing. See State v. Leonard, 8th
Dist. No. 88299, 2007-Ohio-3745, ¶26 ("A trial court's error in failing to order a victim
impact statement is not reversible, absent an affirmative demonstration of prejudice to the
appellant.").
       {¶71} Williams also argues that the trial court failed to consider whether certain
offenses were allied offenses of similar import that should merge for the purposes of
sentencing. Although the trial court did merge Counts Four and Five in the sentencing
entry, and after it had imposed a sentence for each count, it did not discuss any merger
analysis on the record at either the sentencing hearing or in the entry. Because Williams
did not raise this issue before the trial court, we will only review for plain error. "Plain
error is one in which but for the error, the outcome of the trial would have been different."
State v. Hancock, 7th Dist. No. 09-JE-30, 2010-Ohio-4854, ¶55, citing State v. Long, 53
Ohio St.2d 91, 97, 372 N.E.2d 804 (1978). The Ohio Supreme Court has recognized that
the "imposition of multiple sentences for allied offenses of similar import is plain error."
State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶31.
       {¶72} The question of whether the two convictions should merge is governed
by R.C. 2941.25, which provides:

       (A) Where the same conduct by defendant can be construed to constitute
       two or more allied offenses of similar import, the indictment or information
       may contain counts for all such offenses, but the defendant may be
       convicted of only one.
       (B) Where the defendant's conduct constitutes two or more offenses of
       dissimilar import, or where his conduct results in two or more offenses of
       the same or similar kind committed separately or with a separate animus as
       to each, the indictment or information may contain counts for all such
       offenses, and the defendant may be convicted of all of them.

       {¶73} The Ohio Supreme Court recently addressed merger in State v. Johnson,
                                                                                     - 21 -


128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, which contained a plurality
opinion and two separate concurrences, but was unanimous in judgment and the syllabus
language: "When determining whether two offenses are allied offenses of similar import
subject to merger under R.C. 2941.25, the conduct of the accused must be considered.
(State v. Rance (1999), 85 Ohio St.3d 632, 710 N.E.2d 699, overruled.)" Id. at syllabus.
       {¶74} Williams contends that Counts Six, Seven, and Eight (kidnapping) were
allied offenses with Counts One, Two and Three (aggravated robbery). Further, he
argues Count Nine (kidnapping) was an allied offense with Count Ten (gross sexual
imposition). He notes that the indictment reveals that all of the charged crimes occurred
on the same date and that two of the counts of kidnapping, Counts Eight and Nine,
involve the same victim. Further, he notes that Count Nine states that Williams removed
the victim from the place she was found, or restrained her liberty, with the purpose to
engage in sexual activity against her will.
       {¶75} The bill of particulars states in Counts One, Two and Three that Williams
used a gun to gain entry to a residence and while pointing the gun, ordered the three
occupants to the floor and demanded money. Williams took money and other items from
the occupants. In Count Six, Williams ordered one victim to lay on the ground in the living
room and held him at gunpoint. In Count Seven, Williams approached the second victim
in the kitchen with a gun, dragged him into the living room and held him at gunpoint. In
Count Eight, Williams held the third victim at gunpoint in the living room and then he took
her into the basement and sexually assaulted her. Counts Nine and Ten state that
Williams took the third victim at gunpoint into the basement and made her kiss him,
attempted anal penetration, and vaginally penetrated her.
       {¶76} Upon review, it appears that these offenses may be allied offenses as
Williams contends, but the record is very limited, especially regarding evidence of animus,
thereby inhibiting our ability to review for plain error as to whether or not any of these
offenses do merge as a matter of law. The Second District held that when the record
suggests that multiple offenses may be allied offenses but is inconclusive, the trial court
commits plain error when it does not conduct the necessary inquiry into whether these
                                                                                      - 22 -


offenses should merge for sentencing, and remanded the case for the trial court to
consider the issue of merger. State v. Cleveland, 2d Dist. No. 24379, 2011-Ohio-4868,
¶20. Similarly, in State v. Williams, 7th Dist. No. 10 MA 136, 2012-Ohio-5344, where the
trial court did not consider whether the defendant’s convictions on multiple counts were
allied offenses and should merge, this court concluded that the record lacked sufficient
information to make this determination and remanded the case for a hearing on merger
and for resentencing. Id. at ¶34-35. Accordingly we so hold here, and remand the case
to the trial court to consider whether any of Williams’ convictions are allied offenses and
should merge for sentencing.
       {¶77} Finally, Williams argues that the trial court abused its discretion because his
sentence was disproportionate to that received by other similar offenders. He argues that
the trial court violated R.C. 2929.11(B) by failing to impose a sentence that was
"consistent with sentences imposed for similar crimes committed by similar offenders."
However, this court has noted that a disproportionality argument must be raised in the
trial court and the defendant must present some evidence to the trial court for analysis in
order to preserve the issue for appeal. State v. McClendon, 7th Dist. No. 11 MA 15,
2012-Ohio-1410, ¶15, citing State v. Miller, 2d Dist. No. 09-CA-28, 2010-Ohio-2138, ¶51.
Williams failed to raise disproportionality before the trial court and did not proffer any
evidence about other cases into the record. Thus, Williams has failed to preserve this
issue for appeal and this argument is meritless.
       {¶78} Upon review of the totality of the circumstances, Williams' sentence was
reasonable. Although the court relied heavily on the fact that Williams violated his bond
and failed to appear for sentencing, this was an appropriate factor for the court to
consider and could indicate a high likelihood of recidivism. However, the trial court failed
to properly consider whether any of the counts, aside from Counts Four and Five, were
allied offenses and should merge for the purposes of sentencing. The trial court's failure
to perform this inquiry at the sentencing hearing was plain error. Thus, this matter is
remanded for resentencing under R.C. 2929.191 and for the trial court to conduct the
proper merger analysis. Accordingly, this fourth assignment of error is meritorious.
                                                                                    - 23 -


                                      Conclusion
      {¶79} Williams' arguments are meritorious in part. The trial court did not abuse its
discretion in denying his pre-sentence motion to withdraw his guilty plea. Further, the
court did substantially comply with Crim.R. 11 in accepting his plea. However, Williams
has correctly identified several issues with his sentence that require a remand for
resentencing. The trial court erred by imposing inconsistent sentences at the sentencing
hearing and in the entry; by failing to properly notify Williams regarding post-release
control; and committed plain error by failing to conduct an inquiry into whether certain
offenses were allied offenses of similar import. Accordingly, the judgment of the trial
court with regard to Williams' conviction is affirmed, his sentence is vacated and this
cause is remanded for resentencing.
Waite, P.J., concurs.
Donofrio, J., concurs.